DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mineral type” in claim 17 is a relative term which renders the claim indefinite. The term “mineral type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what “type” includes.  The claim would be clearer if it claimed “a mineral adhesive”.



Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schroeer et al. (DE 102006052561, see machine translated version).
Regarding claim 1, Schroeer et al. teach a sheet component (paragraph [0001]) in layered construction (paragraph [0007]), comprising a cover ply having an air permeability of less than 1000 l/(m2s) (paragraph [0007]).
Regarding claim 2, Schroeer et al. teach wherein the air permeability of the cover ply is less than 1000 l/(m2s) (paragraph [0007]).
Regarding claim 3, Schroeer et al. teach wherein the air permeability of the cover ply is less than 1000 l/(m2s) (paragraph [0007]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (DE 102006052561, see machine translated version) in view of Wedi (DE 202010013540, see machine translated version).
Schroeer et al. are relied upon as disclosed above. 
Regarding claim 4, Schroeer et al. fail to teach wherein the sheet component further comprises a supporting body bounded by two flat sides, wherein the cover ply is bonded by an adhesive layer to the supporting body on one of the two flat sides, and wherein the adhesive layer bonded to the cover ply forms a watertight composite.  However, Wedi teaches a sheet component in layered construction (paragraph [0001]) comprising a supporting body bounded by two flat sides (paragraph [0001]), wherein a cover ply is bonded by an adhesive layer to the supporting body on one of the two flat sides (paragraphs [0001], [0023]) and wherein the adhesive layer bonded to the cover ply forms a watertight composite (paragraph [0001]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the supporting body and adhesive layer of Wedi in the sheet component of Schroeer et al. in order to produce a building board in a simpler and most cost effective manner (Wedi, paragraph [0004]).
Regarding claim 6, Schroeer et al. fail to teach wherein the support body consists of rigid foam.  However, Wedi teaches a sheet component in layered construction (paragraph [0001]) comprising a supporting body bounded by two flat sides (paragraph [0001]), wherein a cover ply is bonded by an adhesive layer to the supporting body on one of the two flat sides (paragraphs [0001], [0023]) and wherein the adhesive layer bonded to the cover ply forms a watertight composite (paragraph [0001]), wherein the supporting body consists of rigid foam (paragraphs [0001], [0022]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the supporting body of Wedi in the sheet component of Schroeer et al. in order to produce a building board in a simpler and most cost effective manner (Wedi, paragraph [0004]).
Regarding claim 7, Schroeer et al. fail to teach wherein the supporting body consists of extruded polystyrene foam (XPS).  However, Wedi teaches a sheet component in layered construction (paragraph [0001]) comprising a supporting body bounded by two flat sides (paragraph [0001]), wherein a cover ply is bonded by an adhesive layer to the supporting body on one of the two flat sides (paragraphs [0001], [0023]) and wherein the adhesive layer bonded to the cover ply forms a watertight composite (paragraph [0001]), wherein the supporting body consists of extruded polystyrene (XPS) (paragraphs [0001], [0019], [0022]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the supporting body of Wedi in the sheet component of Schroeer et al. in order to produce a building board in a simpler and most cost effective manner (Wedi, paragraph [0004]).
 Regarding claim 12, Schroeer et al. fail to teach wherein the sheet component further comprises a supporting body bounded by two flat sides, wherein the cover ply is bonded by an adhesive layer to the supporting body on one of the two flat sides, and wherein the adhesive layer bonded to the cover ply forms a watertight composite.  However, Wedi teaches a sheet component in layered construction (paragraph [0001]) comprising a supporting body bounded by two flat sides (paragraph [0001]), wherein a cover ply is bonded by an adhesive layer to the supporting body on one of the two flat sides (paragraphs [0001], [0023]) and wherein the adhesive layer bonded to the cover ply forms a watertight composite (paragraph [0001]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the supporting body and adhesive layer of Wedi in the sheet component of Schroeer et al. in order to produce a building board in a simpler and most cost effective manner (Wedi, paragraph [0004]).
The product-by-process limitation “the cover ply is bonded to the adhesive layer by application of contact pressure and/or elevated temperature” would not be expected to impart distinctive structural characteristics to the sheet component.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the sheet component of Schroeer et al., as modified by Wedi, possesses the same characteristics as the Applicant’s claimed sheet component.

Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (DE 102006052561, see machine translated version) in view of Wedi (DE 202010013540, see machine translated version), in further view of Koester et al. (DE 102009011323, see machine translated version).
Schroeer et al. and Wedi are relied upon as disclosed above. 
Regarding claim 5, Schroeer et al. fail to teach wherein the composite has been prefabricated to combine at least one embedded metallic/polymeric foam and/or textile offcut, the at least one embedded metallic/polymeric foil and/or textile offcut having pores or meshes, in the adhesive layer, so that, during a curing process of an adhesive in the adhesive layer, released gases are capable of passing outside through the pores or meshes, wherein the composite forms a barrier to still uncured particles of the adhesive.  However, Koester et al. teach a composite prefabricated to combine at least one textile offcut in an adhesive layer so that during a curing process of an adhesive in the adhesive layer, released gases are capable of passing outside through the pores or meshes, wherein the composite forms a barrier to still uncured particles of the adhesive (paragraphs [0010], [0013]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the textile offcut of Koester et al. in the sheet component of Schroeer et al. in order to provide an inexpensive and versatile mat (Koester et al., paragraph [0003]).
Regarding claim 10, Schroeer et al. fail to teach wherein the textile offcut comprises a material selected from the group consisting of woven fabrics, knit fabrics, non-crimp fabrics, fibrous nonwoven web and combinations thereof.  However, Koester et al. teach a composite prefabricated to combine at least one textile offcut in an adhesive layer so that during a curing process of an adhesive in the adhesive layer, released gases are capable of passing outside through the pores or meshes, wherein the composite forms a barrier to still uncured particles of the adhesive, wherein the textile offcut comprises fibrous nonwoven web (paragraphs [0010], [0013]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the textile offcut of Koester et al. in the sheet component of Schroeer et al. in order to provide an inexpensive and versatile mat (Koester et al., paragraph [0003]).
Regarding claim 11, Schroeer et al. fail to teach wherein the adhesive layer is fabricated from polymer modified cement bound mortar.  However, Koester et al. teach a support plate comprising a polymer modified cement bound mortar (paragraphs [0011], [0013]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polymer modified cement bound mortar of Koester et al. in the sheet of compound of Schroeer et al. in order to provide an inexpensive and versatile mat (Koester et al., paragraph [0003]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (DE 102006052561, see machine translated version) in view of Wedi (DE 202010013540, see machine translated version), in further view of Nakahara et al. (US Patent Application No. 2005/0092675).
Schroeer et al. and Wedi are relied upon as disclosed above. 
Regarding claims 8 and 9, Schroeer et al. fail to teach wherein the adhesive layer comprises an adhesive consisting of a synthetic hydrophobic polymer.  However, Nakahara et al. teach a sheet component in layered construction comprising an adhesive layer comprising an adhesive consisting of an acrylic resin (page 2, paragraph [0019]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic resin of Nakahara et al. as the adhesive of Schroeer et al. in order to provide adhesion with air permeability (Nakahara et al., page 2, paragraph [0019]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (DE 102006052561, see machine translated version) in view of Rotenberg et al. (US Patent Application No. 2010/0173128).
Schroeer et al. are relied upon as disclosed above. 
Regarding claims 13 and 14, Schroeer et al. fail to teach wherein the sheet component further comprises at least one polymeric protective layer applied to the cover ply.  However, Rotenberg et al. teach a sheet component in layered construction comprising a polymeric protective layer that is a clear lacquer (page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the clear lacquer of Rotenberg et al. on the cover ply of Schroeer et al. in order to protect the coating and provide additional water resistance (Rotenberg et al., page 2, paragraph [0026]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (DE 102006052561, see machine translated version) in view of Stache et al. (US Patent Application No. 2004/0074205).
Schroeer et al. are relied upon as disclosed above. 
Regarding claim 15, Schroeer et al. fail to teach wherein the sheet component further comprises at least one further coating comprising mineral matter or paint layer overcoating the cover ply.  However, Stache et al. teach a sheet component in layered construction comprising a coating comprising paint layer overcoating a cover ply (page 16, paragraph [0179]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the paint layer of Stache et al. on the cover ply of Schroeer et al. in order to provide color to the cover layer (Stache et al., page 16, paragraph [0179]).
Regarding claim 16, Schroeer et al. fail to teach wherein the sheet component further comprises a prefabricated cover ply covering the cover ply.  However, Stache et al. teach a sheet component in layered construction comprising a prefabricated cover ply covering the cover ply (page 16, paragraph [0179]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cover ply of Stache et al. on the cover ply of Schroeer et al. in order to provide color to the cover layer (Stache et al., page 16, paragraph [0179]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wedi (DE 202010013540, see machine translated version) in view of Koester et al. (DE 102009011323, see machine translated version) and Schroeer et al. (DE 102006052561, see machine translated version). 
Regarding claim 17, Wedi teaches a sheet component in layered construction (paragraph [0001]) comprising a supporting body bounded by two flat sides (paragraph [0001]), a cover ply is bonded by an adhesive layer to the supporting body on one of the two flat sides (paragraphs [0001], [0023]), wherein the supporting body, the cover ply layer, and the adhesive layer form a watertight composite (paragraph [0001]).
Wedi et al. fail to teach wherein the cover ply has an air transmission rate of between 6.0 l/dm2/min and 21.0 l/dm2/min.  However, Schroeer et al. teach a sheet component (paragraph [0001]) in layered construction (paragraph [0007]), comprising a cover ply having an air permeability of less than 1000 l/(m2s) (paragraph [0007]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the air permeability of Wedi et al. to that of Schroeer et al. in order to contribute to a high thermal insulation effect (Schroeer et al., paragraph [0008]).
Wedi et al. fail to teach wherein the sheet component comprises a mineral type of adhesive comprising a polymer mortar (PCC adhesive) uniformly distributed between the supporting body and at least one of the two flat sides.  However, Koester et al. teach a support plate comprising a polymer modified mortar (paragraphs [0011], [0013]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polymer modified mortar of Koester et al. in the sheet of compound of Wedi et al. in order to provide an inexpensive and versatile mat (Koester et al., paragraph [0003]).
Regarding claim 18, Wedi et al. teach wherein the watertight composite forms a barrier about any uncured particles of the adhesive that remain in the sheet component (paragraphs [0001], [0013]).
Regarding claim 19, Wedi et al. teach wherein the cover ply layer is bonded to the adhesive layer by a whole-areal bond, without bubbling underneath the cover ply, whereby the cover ply layer in the sheet component with the adhesive layer is water and gas impervious (paragraphs [0001], [0025]).
Regarding claim 20, Wedi et al. fail to teach wherein the cover ply has an air transmission rate of between 10.0 l/dm2/min and 14.0 l/dm2/min.  However, However, Schroeer et al. teach a sheet component (paragraph [0001]) in layered construction (paragraph [0007]), comprising a cover ply having an air permeability of less than 1000 l/(m2s) (paragraph [0007]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the air permeability of Wedi et al. to that of Schroeer et al. in order to contribute to a high thermal insulation effect (Schroeer et al., paragraph [0008]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wedi (DE 202010013540, see machine translated version) in view of Koester et al. (DE 102009011323, see machine translated version) and Schroeer et al. (DE 102006052561, see machine translated version), in further view of Rotenberg et al. (US Patent Application No. 2010/0173128).
Wedi, Koester et al. and Schroeer et al. are relied upon as disclosed above. 
Regarding claims 21 and 22, Wedi fails to teach wherein the sheet component further comprises at least one polymeric protective layer applied to the cover ply.  However, Rotenberg et al. teach a sheet component in layered construction comprising a polymeric protective layer that is a clear lacquer (page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the clear lacquer of Rotenberg et al. on the cover ply of Wedi in order to protect the coating and provide additional water resistance (Rotenberg et al., page 2, paragraph [0026]).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wedi (DE 202010013540, see machine translated version) in view of Koester et al. (DE 102009011323, see machine translated version) and Schroeer et al. (DE 102006052561, see machine translated version), in further view of Stache et al. (US Patent Application No. 2004/0074205).
Wedi, Koester et al. and Schroeer et al. are relied upon as disclosed above. 
Regarding claim 23, Wedi fails to teach wherein the sheet component further comprises at least one further coating comprising mineral matter or paint layer overcoating the cover ply.  However, Stache et al. teach a sheet component in layered construction comprising a coating comprising paint layer overcoating a cover ply (page 16, paragraph [0179]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the paint layer of Stache et al. on the cover ply of Wedi in order to provide color to the cover layer (Stache et al., page 16, paragraph [0179]).
Regarding claim 24, Wedi fails to teach wherein the sheet component further comprises a prefabricated cover ply covering the cover ply.  However, Stache et al. teach a sheet component in layered construction comprising a prefabricated cover ply covering the cover ply (page 16, paragraph [0179]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cover ply of Stache et al. on the cover ply of Wedi in order to provide color to the cover layer (Stache et al., page 16, paragraph [0179]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/1/2022